                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                            January 07, 2021
                     UNITED STATES DISTRICT COURT                          Nathan Ochsner, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        THE STATE OF TEXAS,            §   CIVIL ACTION NO.
                  Plaintiff,           §   4:20-cv-04265
                                       §
                                       §
               vs.                     §   JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        THIRTEEN PALLETS               §
        OF INDUSTRIAL                  §
        OILFIELD HOSES AND             §
        FIVE PALLETS OF                §
        BLOWOUT                        §
        PREVENTERS and                 §
        T.S.D. S.R.L.,                 §
                       Defendants.     §

              SCHEDULING AND DOCKET CONTROL ORDER

The following schedule will control disposition of this case:

 1.    03/09/2021       MOTIONS TO ADD NEW PARTIES
                        The party causing the addition of a new party must
                        provide copies of this Order and all previously entered
                        Orders to the new party.
 2.    04/08/2021       MOTIONS FOR LEAVE TO AMEND PLEADINGS
                        Any party seeking leave to amend pleadings after this
                        date must show good cause.
 3a.   10/05/2021       EXPERTS (other than attorney’s fees)
                        The party with the burden of proof on an issue must
                        designate expert witnesses in writing and provide the
                        required report under Rule 26(a)(2).
 3b.   11/04/2021       The opposing party must designate expert witnesses in
                        writing and provide the required report under
                        Rule 26(a)(2).


                                       1
4.   01/04/2022   COMPLETION OF DISCOVERY
                  Discovery requests are not timely if the deadline for
                  response under the Federal Rules of Civil Procedure
                  falls after this date. Parties may by agreement continue
                  discovery beyond the deadline.
5.   02/03/2022   DISPOSITIVE AND NONDISPOSITIVE MOTIONS
                  DEADLINE (except for motions in limine )
                  No party may file any motion after this date except for
                  good cause shown.
6.   03/22/2022   MEDIATION OR SETTLEMENT CONFERENCE
                  BEFORE THE MAGISTRATE JUDGE
                  The parties must complete mediation or other form of
                  dispute resolution.
7.   04/21/2022   DEADLINE FOR JOINT PRETRIAL ORDER AND
                  MOTIONS IN LIMINE
                  The Joint Pretrial Order must contain the pretrial
                  disclosures required by Rule 26(a)(3). Plaintiff is
                  responsible for timely filing of the complete Joint
                  Pretrial Order. Failure to do so may lead to dismissal
                  or other sanction in accordance with applicable rules.
8.   06/20/2022   DOCKET CALL
                  Docket call will occur at 9:30 a.m. in Courtroom 8B,
                  United States Courthouse, 515 Rusk, Houston, Texas.
                  The Court will not consider documents filed within
                  seven days of docket call. The Court may rule on
                  pending motions at docket call and will set the case for
                  trial as close to docket call as practicable.




                                 2
9.    Additional orders or limitations relating to disclosures,
      discovery, or pretrial motions:




10.   Other matters:




     Any party wishing to make a discovery or scheduling motion must obtain
permission before the submission of motion papers. This includes any motion
to compel, to quash, for protection, or for extension. Follow Section 15 of
the Court’s procedures.
     The parties agree to submit attorney’s fees issues to the Court by affidavit
after resolution of liability and damages.
     In cases referred to the Magistrate Judge for the initial conference, the
Magistrate Judge has the authority to adjust the scheduling order dates.


                                Signed on January 7, 2021, at Houston, Texas.



                                 Hon. Charles Eskridge
                                 United States District Judge




                                      3
